Citation Nr: 1017738	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-24 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include chloracne, including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure, diabetes mellitus, 
and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1971, including a period of combat in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the Veteran's claims for 
service connection for chloracne and hypertension.  

In this instance, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim identified a 
specific disability, it cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, 
the symptoms the claimant describes, and the information the 
claimant submits or that VA obtains in support of the claim.  
The Court reasoned that the appellant did not file a claim to 
receive benefits only for a particular diagnosis, but for the 
affliction (symptoms) his condition, however described, 
causes him.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-
87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Here, although the Veteran filed his claim seeking service 
connection for chloracne specifically, the Board notes that 
the Veteran has been diagnosed with and sought treatment for 
a different skin disorder-rosacea.  The Board thus finds 
that, pursuant to Brokowski and Clemons, supra, the Veteran's 
service-connection claim is more accurately classified as one 
for a skin disability, to include chloracne.  See Brokowski, 
23 Vet. App. 79; Clemons, 23 Vet. App. 1. 

The Board further acknowledges that following certification 
of the Veteran's appeal by the RO to the Board in November 
2008, the Veteran submitted additional evidence concerning 
his claim of service connection for hypertension, which was 
received by the Board in January 2010.  The Board notes that 
the Veteran did not waive initial RO consideration of this 
evidence in writing.  Given that the Board is remanding the 
Veteran's hypertension claim, the agency of original 
jurisdiction is instructed to consider this evidence upon re-
adjudication.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have chloracne or any other skin 
disability that is related to his military service.


CONCLUSION OF LAW

The Veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may chloracne be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
decided herein has been accomplished.  

In this respect, through a June 2006 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the June 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2006 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given notice regarding the award of an effective date and 
rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), in the June 2006 notice letter.  The 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board thus finds that "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have records 
of post-service treatment from VA facilities.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

Although the Veteran was not afforded a VA examination 
specifically for his claimed chloracne, the Board finds that 
no such development is warranted.  See 38 C.F.R. § 
3.159(c)(4) (2009).  In this case, as discussed below, there 
is no evidence that any skin disability, to include chloracne 
as well as rosacea, is service related.  Specifically, the 
Board finds that the information and evidence of record does 
not establish that any related event, injury, or disease 
occurred in service, nor has the Veteran contended that he 
first experienced a skin disability in service, or within a 
year of separation from active duty, that has continued to 
the present.  A medical examination would not likely aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
The Board concludes that the medical evidence and VA 
examination of record are sufficient competent medical 
evidence to decide the claim, and an additional examination 
is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  As such, VA 
is not required to afford the Veteran an examination, and 
therefore, VA has no duty to inform or assist that was unmet.  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also 
McLendon, 20 Vet. App. at 84-86 (with no indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  The Board thus concludes that the 
requirements of the duty to assist are satisfied.  

The Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claim.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim 
that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  

II.  Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
Veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).

Additionally, the law also provides that, in the case of any 
Veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Section 1154(b) allows combat Veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence . . ." Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In this case, the Veteran is seeking service connection for a 
skin disability, to include chloracne, which he claims is the 
result of his exposure to herbicides while serving in the 
Republic of Vietnam.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
this claim.

Here, the record shows that the Veteran served as a light 
weapons infantryman and received the Vietnam Service Medal 
and the Combat Infantry Badge for his service in Vietnam.  
Therefore, exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, rosacea is not on the list of 
diseases noted under 38 C.F.R. § 3.309 as a disease having a 
positive association with herbicide exposure.  Additionally, 
neither rosacea nor any other skin disability was shown 
within a year of separation from active military service.  
Therefore, the Veteran's currently diagnosed rosacea is not 
presumed to be the result of in-service disease or injury.  
Further, the record does not contain medical evidence linking 
the Veteran's rosacea, or any other skin disability, to 
herbicide exposure.

The Board notes that the presumptive service connection 
procedure does not foreclose proof of direct service 
connection, and the claimant has a right to prove causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, the 
Veteran's service treatment records are completely silent as 
to complaints of or treatment for chloracne, rosacea, or any 
other skin disability.  His October 1969 entrance medical 
examination and his September 1971 separation medical 
examination both reveal findings of no abnormalities in the 
Veteran's skin.  The Veteran's representative has further 
stated in the October 2006 notice of disagreement that the 
Veteran's "face was totally without blemish from childhood, 
through high school and then after service in Vietnam."  
Even taking this statement in the light most favorable to the 
Veteran, it is not clear from the record that he contends to 
have developed a skin disability within one year of his 
separation from active duty that has continued to the 
present.

Relevant post-service evidence reflects a diagnosis of 
rosacea in September 2005.  At that time, the Veteran was 
noted to have a diagnosis of "acne/rosacea," for which he 
was prescribed oral antibiotics.  At a May 2006 treatment 
visit, however, the Veteran was noted to have "no rashes" 
on physical examination of his skin.  Further VAMC treatment 
records indicate that the Veteran carries a history of 
diagnosis of rosacea, but no mention is made in the record of 
a diagnosis of chloracne.  The Veteran has continued to 
receive treatment for rosacea on an ongoing basis, but no 
opinion relating the disorder to service is present in the 
record and the Veteran has not submitted any competent 
medical evidence relating his current skin disorder to 
service, including in-service herbicide exposure.

The Board has considered the evidence of record and finds 
that there is no competent evidence medically relating any 
current skin disability to military service, including to in-
service herbicide exposure.  Absent a medical opinion in the 
record of a relationship to military service in general, or 
specifically to exposure to herbicide agents during military 
service, the Veteran's claim for service connection for 
chloracne must be denied.  As noted above, interpreting the 
Veteran's representative's statements in the light most 
favorable to the Veteran, the Board acknowledges that the 
Veteran has reported that he first experienced symptoms of a 
skin disability soon after service.  The Veteran is competent 
to provide testimony concerning factual matters of which he 
has first-hand knowledge (i.e., experiencing symptoms either 
in service or after service).  See, e.g., Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  However, he is not competent to say that 
any such symptoms experienced in service were a result of or 
worsened by any incident in service or were of a chronic 
nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
a skin disability since service, the Board finds persuasive 
that there is no notation in the September 1971 separation 
report of medical examination concerning chloracne or any 
other skin disability or any symptoms that might be 
associated with such disorder.  Indeed, at that time the 
Veteran's skin was found to be normal.  Likewise, there is no 
medical evidence demonstrating that, before the September 
2005 treatment note in which the Veteran  was diagnosed with 
"acne/rosacea," the Veteran complained of any skin 
disability to any medical professional at any time since his 
separation from service.

The Board concedes that the Veteran currently has an acne-
related disease, but it has not been diagnosed as chloracne 
or related to chloracne; rather, the Veteran has been 
assigned a diagnosis of "acne/rosacea" in September 2005, 
and later treatment records reflect only a history of 
rosacea.  Further, none of the Veteran's treatment providers 
has provided an opinion that the Veteran's skin disability is 
related to service.  Thus, in this case, when weighing the 
evidence of record, the Board finds compelling the lack of 
any evidence etiologically linking the Veteran's current skin 
disability to service.  Furthermore, as a layperson without 
the appropriate medical training and expertise, the Veteran 
is simply not competent to provide a probative opinion on a 
medical matter, such the relationship between his current 
skin complaints and military service.  See Bostain, 11 Vet. 
App. at 127.

Based on a review of the foregoing evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a skin disability, to include 
chloracne.  Although the Veteran asserts that his skin 
disability can be attributed to his time in service, and 
particularly his exposure to herbicides, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See 
Bostain, 11 Vet. App. at 127.  The Board thus concludes that 
a preponderance of the medical evidence of record supports a 
conclusion that the Veteran does not have a skin disability, 
to include chloracne, related to service.

The Board has further considered the Veteran's claim in light 
of the provisions set forth in 38 U.S.C.A. § 1154(b).  
However, the provision does not help the Veteran in this 
case.  His service treatment records are negative for any 
finding of chloracne, or any other skin disability, including 
his September 1971 separation examination, at which time he 
reported that his "condition is good" and that his medical 
situation had not changed since his October 1969 entrance 
examination.  Moreover, there is no competent evidence in any 
of the post-service records of a diagnosis of chloracne, or 
any other skin disability, that is etiologically related to 
service.

For all the foregoing reasons, the claim for service 
connection for a skin disability, to include chloracne, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a skin disability, to 
include chloracne, is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for hypertension, 
including as due to herbicide exposure, to service-connected 
diabetes mellitus, or to service-connected posttraumatic 
stress disorder (PTSD).

The Board acknowledges that in a January 2010 letter, the 
Veteran's representative submitted a form indicating that the 
Veteran has been prescribed an increase in the medication to 
treat his hypertension.  Although this record is undated, it 
does not appear elsewhere in the Veteran's claims file, which 
contains records from the VA Eastern Kansas Health Care 
System and the Kansas City VA Medical Center (VAMC) dated 
only as recent as June 2008.  The Board notes that VA is 
required by the VCAA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim, 
to include relevant records from both Federal and private 
sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  The Board further notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically in 
the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, as the identified VA medical records may have a 
bearing on the Veteran's claim, the agency of original 
jurisdiction (AOJ) must attempt to obtain any examination or 
treatment records since June 2008 from the VA Eastern Kansas 
Health Care System and the Kansas City VAMC and associate 
them with the claims file.  The AOJ must further request that 
the VA Eastern Kansas Health Care System and the Kansas City 
VAMC provide a negative response if no such records are 
available.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  In addition, certain chronic diseases, such 
as hypertension, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2009).  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Veteran has contended that he has hypertension as a 
result of his time on active duty, to include specifically 
his in-service exposure to herbicides, or alternately has 
developed hypertension secondary to his service-connected 
diabetes mellitus and PTSD.  The RO previously denied the 
Veteran's claim on the basis that the Veteran was not found 
to have hypertension at the time of his separation from 
service and that there was no evidence of record to suggest 
an etiological link between his current service-connected 
disabilities and hypertension.  

Regarding diagnosis of the Veteran's disability, the Board 
first acknowledges that service treatment records are silent 
as to any complaints of or treatment for hypertension.  The 
Veteran was found to have a normal heart and vascular system 
at the time of his September 1971 separation examination, and 
his blood pressure was recorded as 122/62 at that time-a 
normal reading.  

Post-service medical records reflect that the Veteran is 
currently diagnosed with hypertension and has received 
ongoing treatment from VA treatment providers since his 
initial diagnosis in September 2005.  The claims file further 
contains record of a VA examination conducted in November 
2005, in which the VA examiner concluded that the Veteran's 
currently diagnosed hypertension was not likely related to 
his service-connected diabetes mellitus, reasoning that the 
Veteran has "no documented renal impairment."  However, 
evidence submitted by the Veteran's representative in January 
2010 indicates that the Veteran's hypertension medication has 
been increased to treat "kidneys/blood pressure."  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold.  The Board further notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as current 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  Id.

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. 
App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  

Here, although the November 2005 VA examiner addressed the 
possibility of an etiological relationship between the 
Veteran's currently diagnosed hypertension and his service-
connected diabetes mellitus, he did not provide any opinion 
as to a relationship between the Veteran's currently 
diagnosed hypertension and his time in service, including 
specifically his in-service exposure to herbicides, or 
between the Veteran's hypertension and his service-connected 
PTSD.  Further, the examiner failed to address the degree, if 
any, to which the Veteran's currently diagnosed hypertension 
is aggravated by PTSD or by diabetes mellitus.  Because the 
VA physician did not provide a medical nexus opinion 
concerning a direct relationship between the Veteran's 
hypertension and service, including his in-service herbicide 
exposure, or between his hypertension and service-connected 
PTSD, the Board finds that the November 2005 VA medical 
opinion is inadequate for VA purposes.  See 38 C.F.R. § 4.2 
(2009) (providing that where an examination report does not 
contain sufficient detail, it is inadequate for evaluation 
purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (noting that a medical examination report 
must contain clear conclusions with supporting data and a 
reasoned medical explanation connecting the two); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.

Thus, in light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has hypertension that is related to service, including 
his conceded in-service exposure to herbicides, or to 
service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).  Thus, on remand, the Veteran 
should be afforded a VA examination in order to obtain a 
current diagnosis based on both an examination and a thorough 
review of his claims file.  The Veteran must be provided a 
physical examination related to his currently diagnosed 
hypertension.  The examiner must include a well-reasoned 
medical opinion addressing the nature and etiology of the 
Veteran's diagnosed hypertension and the medical 
probabilities that the disability is directly related to the 
Veteran's time in service, including in particular his 
conceded herbicide exposure. The examiner must also offer a 
well-reasoned opinion as to whether the Veteran's currently 
diagnosed hypertension is etiologically related to, or 
aggravated by, his service-connected diabetes mellitus or 
PTSD.  In so opining, the examiner must specifically discuss 
the Veteran's increased medication prescription to treat 
"kidneys/blood pressure" in the context of any negative 
opinion.  The examiner's opinions must be based upon 
consideration of the Veteran's documented medical history and 
assertions through review of the claims file.  38 U.S.C.A. § 
5103A.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations. Hence, in addition to the actions 
requested above, the agency of original jurisdiction (AOJ) 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must obtain from the VA 
Eastern Kansas Health Care System and 
the Kansas City VAMC any available 
medical records pertaining to the 
Veteran's examination or treatment at 
those facilities at any time since June 
2008.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) regarding 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file. 

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  

The entire claims file, to include a 
complete copy of this remand, must be 
made available and reviewed by the 
examiner.  The examiner must elicit the 
Veteran's history regarding his currently 
diagnosed hypertension.  Following a 
clinical evaluation of the Veteran, 
including a review of the claims file, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's 
hypertension is directly related to his 
period of military service, including in 
particular his exposure to herbicides.  
The examiner must also address whether 
the Veteran's hypertension has been 
caused or made worse by his service-
connected diabetes mellitus or his 
service-connected PTSD.  The examiner 
must specifically discuss the Veteran's 
increased medication prescription to 
treat "kidneys/blood pressure" in the 
context of any negative opinion.  The 
examiner must set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.

A detailed explanation for all 
conclusions reached by the examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in the 
examination request. If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


